--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.26
 
Q COMM INTERNATIONAL, INC.

STOCK OPTION AGREEMENT

Date:_____________


Q COMM INTERNATIONAL, Inc., a Utah corporation (the "Company"), pursuant to
Section 6 of the Company’s 2004 Stock Option Plan (the "Plan"), hereby grants to
________________ (the "Optionee") options to purchase a total of __________
shares of the Company's common stock, par value $.001 per share ("Common
Stock"), at the price of $______ per share (the “Exercise Price”) on the terms
and conditions set forth herein and in the Plan (the “Options”).

 
1.
Duration.

(a)     The Options are granted as of the date first above written (the “Grant
Date”).
(b)     The Options shall expire at and may not be exercised at any time after
the close of business on ___________ (the "Termination Date").

 
2.
Vesting.

The Options shall vest and be exerciseable ratably over _______________.

 
3.
Non-Qualified Stock Options.

The Options do not qualify as “Incentive Stock Options” and are hereby
designated as “non-qualified stock options”, subject to Section 83 of the Code.

 
4.
Written Notice of Exercise.

The Options, to the extent they are exercisable as provided in Section 2, may be
exercised only by delivering to the Secretary of the Company, at its principal
office within the time specified in Paragraph 1 hereof or such shorter time as
is otherwise provided for herein, a written notice of exercise substantially in
the form described in Section 10 together with a payment equal to the product
obtained by multiplying the Exercise Price by the number of Options being
exercised.

 
5.
Anti-Dilution Provisions.

(a)     If there is any stock dividend or recapitalization resulting in a stock
split, or combination or exchange of shares of Common Stock of the Company, the
aggregate number of shares of Common Stock then subject to the Options shall be
proportionately and appropriately adjusted; no change shall be made in the
aggregate Exercise Price to be paid for all shares subject to the Options, but
the aggregate Exercise Price shall be allocated among all shares subject to the
Options after giving effect to the adjustment; provided, however, that any
fractional shares resulting from any such adjustment shall be eliminated.
(b)     If there is any other change in the Common Stock of the Company,
including recapitalization, reorganization, sale or exchange of assets, exchange
of shares, offering of subscription rights, or a merger or consolidation in
which the Company is the surviving corporation, an adjustment, if any, shall be
made in the shares then subject to the Options as the Company's Board of
Directors the ("Board") or the Compensation Committee of the Board (the
"Committee") may deem equitable. Failure of the Board or the Committee to
provide for an adjustment pursuant to this subparagraph prior to the effective
date of any Company action referred to herein shall be conclusive evidence that
no adjustment is required in consequence of such action.
(c)     Notwithstanding any other provision of this Agreement, in the event
there occurs a “Change in Control”, as defined in section 2(d) of the Plan, with
respect to the Company, all of the Options, not previously forfeited, shall
immediately vest and be exercisable in full (or, at the election of the
Optionee, in part).

 
6.
Investment Representation and Legend of Certificates.

The Optionee agrees that until such time as a registration statement under the
Securities Act of 1933, as amended, becomes effective with respect to the
Options and/or the shares issusable upon exercise of the Options, the Optionee
is taking the Options and will take the stock underlying the Options, for
investment and not for resale or distribution. The Company shall have the right
to place upon the face of any stock certificate or certificates evidencing
shares issuable upon the exercise of the Options such legend as the Board on the
Committee may prescribe for the purpose of preventing disposition of such shares
in violation of the Securities Act of 1933, as amended.


1

--------------------------------------------------------------------------------

 
 

 
7.
Non-Transferability.

The Options shall not be transferable by the Optionee other than by will or by
the laws of descent and distribution, and is exercisable during the lifetime of
the Optionee only by the Optionee.

 
8.
Certain Rights Not Conferred by Option.

The Optionee shall not, by virtue of holding the Options, be entitled to any
rights of a stockholder in the Company. This Option Agreement is not an
employment or service contract and nothing herein shall be deemed to create in
any way whatsoever any employment or independent contractor relationship between
you and the Company.

 
9.
Expenses.

The Company shall pay all original issue and transfer taxes with respect to the
issuance and transfer of shares of Common Stock issuable upon exercise of the
Options pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith.
10.
Exercise of Options.

(a)    The Options shall be exercisable, in whole or in part, by written notice
of such exercise, in the form prescribed by the Board or the Committee, to the
Secretary of the Company, at its principal office. The notice shall specify the
number of Options being exercised (which number, if less than all of the
Options, shall be 100 or a multiple thereof) and shall be accompanied by payment
in full (i) by bank cashier’s or certified check of the amount of the aggregate
Exercise Price for the shares underlying such Options or (ii) in such other
manner as the Board or the Committee shall deem acceptable.
(b)     No shares shall be delivered upon exercise of any Option until all laws,
rules and regulations that the Board or the Committee may deem applicable have
been complied with. If a registration statement under the Securities Act of
1933, as amended, is not then in effect with respect to the shares issuable upon
exercise of the Options, the Company may require as a condition precedent that
the Optionee give to the Company a written representation and undertaking,
satisfactory in form and substance to the Board or the Committee, that he or she
is acquiring the shares for his or her own account for investment and not with a
view to the distribution thereof.
(c)     The Optionee shall not be considered a record holder of the shares
issuable upon exercise of an Option until the date on which such person is
actually recorded as the holder of such stock in the records of the Company.
(d)     The Options shall be exercisable only so long as the Optionee shall
continue to be a director of the Company and for 90 days thereafter unless:

(i)
such termination is due to your permanent and total disability (within the
meaning of section 22(e)(3) of the Code) or your death, in which case the Option
shall continue to be exercisable for a period of one year following such
termination;

(ii)
the exercise of the Option within such 90-day period following termination would
result in liability under Section 16(b) of the Securities Exchange Act of 1934,
as amended, in which case the Option will terminate on the earlier of (A) the
tenth day after the last date on which exercise would result in such liability
or (B) six months and 10 days after the date of your termination as a director
of the Company.

Notwithstanding anything contained in this Section 10(d), in no event shall the
Options be exercisable after the Termination Date.
 
 

 
Q Comm International, Inc.
     
By: _____________________________________
 
Name:
 
Title:



Accepted as of the date
first set forth above.






____________________________________
Name:
Date:
 
 
2

--------------------------------------------------------------------------------